the State informed him prior to trial that it would do so if necessary to

                conform with the evidence presented.     See Grant v. State, 117 Nev. 427,

                434, 24 P.3d 761, 765 (2001). In addition, Dybus was not prejudiced. The

                amendment did not change the State's theory of the case, see State v. Dist.

                Ct., 116 Nev. 374, 377, 997 P.2d 126, 129 (2000), or "direct[ a verdict for

                conviction against him, Green, 94 Nev. at 177, 576 P.2d at 1123. We

                reject the assertion that Dybus was prejudiced because the amendment

                made it more likely that he would be found guilty of the crime. Finally,

                Dybus fails to demonstrate that the oral amendment's subsequent

                memorialization was improper. See Phipps v. State, 111 Nev. 1276, 1279,

                903 P.2d 820, 822 (1995). Accordingly, we conclude that no relief is

                warranted on this claim.

                            Second, Dybus asserts that the district court erred by failing

                to instruct the jury that value is an essential element of grand larceny and

                that value is assessed by the fair market value of the property. Because

                Dybus did not object, we review for plain error.   See Valdez v. State,   124
Nev. 1172, 1199, 196 P.3d 465, 483 (2008). Dybus fails to demonstrate

                plain error. The jury was properly instructed on the elements of grand

                larceny and that the jury had to find each element beyond a reasonable

                doubt. 1997 Nev. Stat., ch. 150, § 7, at 339. Moreover, "Mlle value of



                     'We have excluded from our consideration the alleged statements
                made by jurors after the verdict regarding their deliberative process. See
                NRS 50.065(2).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                property involved in a larceny offense shall be deemed to be the highest

                value attributable to the property by any reasonable standard," which

                includes, but is not limited to, the property's fair market value. NRS

                205.251(1); Stephans v. State, 127 Nev. Adv. Op. 65, 262 P.3d 727, 730

                (2011). Regardless, testimony was admitted at trial, without objection,

                that the fair market value of the property was more than $250.

                Accordingly, we conclude that no relief is warranted on this claim.

                            Third, Dybus contends that the prosecutor committed

                misconduct by asking him whether the victim was lying and goading him

                into calling the victim a liar. We disagree. During direct examination,

                Dybus testified that the victim falsely accused him of the crimes because

                he was no longer available to care for her in the manner that she had

                grown accustomed—not that she accused him "out of mistake or hazy

                recollection." Daniel v. State, 119 Nev. 498, 518, 78 P.3d 890, 903 (2003)

                (internal quotation marks omitted). Moreover, Dybus did not object to the

                prosecutor's questioning and he fails to demonstrate error that was plain

                and affected his substantial rights. See Valdez, 124 Nev. at 1190, 196 P.3d

                at 477. We conclude that no relief is warranted. 2

                            Finally, Dybus challenges his forgery conviction. The State

                concedes that the conviction is invalid. We agree because "[o]ne who signs

                his true signature to a check upon a bank in which he has no checking


                      Dybus also argues that cumulative error entitles him to relief.
                      2

                Because we have found no error, there are no errors to cumulate.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                  account is not guilty of forgery."   Winston u. Warden, 86 Nev. 33, 35, 464
P.2d 30, 32 (1970). Accordingly, we reverse the forgery conviction.

                                Having considered Dybus' claims, we

                                ORDER the judgment of the district court REVERSED as to

                  the forgery count and AFFIRMED in all other respects and REMAND this

                  matter for the entry of an amended judgment of conviction consistent with

                  this order.


                                           St:L        otattiktirstA

                                           Parraguirre


                                             , J.
                  Douglas                                     Cherry


                  cc:   Eighth Judicial District Court Dept. 20
                        Clark County Public Defender
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         4
(0) I 947A cre,